RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals

                             NO. 2019-CA-001257-MR


LAWRENCE CARTER                                                        APPELLANT



                APPEAL FROM TAYLOR CIRCUIT COURT
v.            HONORABLE SAMUEL TODD SPALDING, JUDGE
                      ACTION NO. 18-CR-00266



COMMONWEALTH OF KENTUCKY                                                  APPELLEE



                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Lawrence Edward Carter appeals from a judgment of conviction

by the Taylor Circuit Court for first-degree possession of a controlled substance.

He argues that he was entitled to a directed verdict and that the trial court failed to

make sufficient findings to overcome the statutory presumption of probation.

Finding no error or abuse of discretion, we affirm.
               On October 30, 2018, a Taylor County grand jury returned an

indictment charging Carter with one count of first-degree possession of a

controlled substance (methamphetamine). The matter proceeded to a jury trial on

July 15, 2019. The relevant facts of the matter as developed at trial are as follows.

               During the early morning hours of October 9, 2018, the

Campbellsville Police Department dispatched Officers Eddie Taylor and Richie

French to investigate a report of a person sleeping behind the wheel of a vehicle in

the roadway. The officers arrived at the scene and found a red pickup truck

stopped in the right lane of travel of the road. Officer Taylor approached the truck

and saw its occupant, Carter, asleep. The truck was not running at the time. 1

               The officers woke Carter and asked him to step out of the truck.

Officer French stated he saw Carter take something from the interior of the vehicle

before exiting. Officer French then checked Carter’s hands and found a small

baggie containing suspected methamphetamine. Officer French also found a

similar baggie on the ground near Carter’s feet. Officer Taylor testified that the

baggies were in a style common for personal drug use.

               Following Carter’s arrest, the baggies were sent to the Kentucky State

Police Laboratory to be identified. Rebecca Stone, a forensic specialist with the

1
  Both Officer Taylor and Officer French testified that they had seen Carter driving the truck on
prior occasions. However, Officer French testified that his further investigation showed the
truck was registered to another person.



                                               -2-
lab, testified that the substance in one of the baggies tested positive for

methamphetamine. Stone testified that she did not test the other baggie because

the substances in both baggies appeared to be homogeneous, and the cumulative

weight of both baggies was less than two ounces.

                Carter moved for a directed verdict at the close of the

Commonwealth’s case and at the close of his case. The trial court denied both

motions. Thereafter, the jury found Carter guilty on the possession charge.

Subsequently, the jury fixed his sentence at three years’ imprisonment, which the

trial court imposed.

                After trial, Carter moved for a judgment notwithstanding the verdict,

which the trial court denied. At final sentencing, Carter requested probation

pursuant to KRS2 218A.1415(2). The trial court also denied that motion. This

appeal followed. Additional facts will be set forth below as necessary.

                Carter first argues that he was entitled to a directed verdict of acquittal

on the charge of possession of a controlled substance. On appellate review, a trial

court’s denial of a motion for directed verdict should only be reversed “if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt[.]”

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991) (citing

Commonwealth v. Sawhill, 660 S.W.2d 3 (Ky. 1983)). In determining whether to

2
    Kentucky Revised Statutes.



                                             -3-
grant a motion for directed verdict, the trial court must consider the evidence as a

whole, presume the Commonwealth’s proof is true, draw all reasonable inferences

in favor of the Commonwealth, and leave questions of weight and credibility to the

jury. Id. To grant a motion for a directed verdict, the Commonwealth must

produce no more than a “mere scintilla of evidence[.]” Id. We apply the same

standard of review to the denial of a judgment notwithstanding the verdict.

Capshaw v. Commonwealth, 253 S.W.3d 557, 562 (Ky. App. 2007).

             Carter asserts that the Commonwealth failed to prove that he actually

possessed the baggie which tested positive for methamphetamine. He correctly

notes that Stone only tested one of the baggies. Carter contends that the

Commonwealth never established which one was found in his hand and which one

was found on the ground. Consequently, Carter argues that the Commonwealth

never proved his actual possession of any controlled substance.

             We disagree. “Possession may be proven through either actual

possession or constructive possession.” Johnson v. Commonwealth, 90 S.W.3d 39,

42 (Ky. 2002), overruled on other grounds by McClanahan v. Commonwealth, 308
S.W.3d 694 (Ky. 2010) (citation omitted). “Constructive possession exists when a

person does not have actual possession but instead knowingly has the power and

intention at a given time to exercise dominion and control of an object, either

directly or through others.” Id. (quoting United States v. Kitchen, 57 F.3d 516, 520


                                         -4-
(7th Cir. 1995)). See also Jones v. Commonwealth, 567 S.W.3d 922, 926 (Ky.

App. 2019).

              In this case, the Commonwealth presented evidence that Carter was

found holding a baggie containing a substance that appeared to be

methamphetamine and another identical baggie was found near his feet. No other

persons were found in the area. While physical proximity to an area where drugs

are found is insufficient on its own to support a finding that an accused

constructively possessed those drugs, constructive possession may be proven

through circumstantial evidence. Haney v. Commonwealth, 500 S.W.3d 833, 835

(Ky. App. 2016). Although Stone only tested the contents of one baggie, there was

sufficient circumstantial evidence to allow the jury to infer that Carter exercised

dominion and control over both. Consequently, we conclude that the trial court

properly submitted the issue of possession to the jury.

              Carter next argues that the trial court failed to apply the statutory

presumption of probation. Generally, trial courts are afforded wide discretion in

deciding whether a grant of probation is appropriate under the circumstances of a

particular case. Turner v. Commonwealth, 914 S.W.2d 343, 347-48 (Ky. 1996).

However, KRS 218A.1415(2)(d) provides:

              If a person does not enter a deferred prosecution program
              for his or her first or second offense, he or she shall be
              subject to a period of presumptive probation, unless a


                                           -5-
             court determines the defendant is not eligible for
             presumptive probation as defined in KRS 218A.010.

KRS 218A.010(44) defines “presumptive probation” to mean

             a sentence of probation not to exceed the maximum term
             specified for the offense, subject to conditions otherwise
             authorized by law, that is presumed to be the appropriate
             sentence for certain offenses designated in this chapter,
             notwithstanding contrary provisions of KRS Chapter 533.
             That presumption shall only be overcome by a finding on
             the record by the sentencing court of substantial and
             compelling reasons why the defendant cannot be safely
             and effectively supervised in the community, is not
             amenable to community-based treatment, or poses a
             significant risk to public safety[.]

             Carter notes that the trial court’s written order merely checked the

boxes stating that imprisonment is necessary for the protection of the public

because:

                ▪ there is a likelihood that during a period of
                  probation with an alternative sentencing plan or
                  conditional discharge Defendant will commit a
                  Class D or Class C felony or a substantial risk that
                  Defendant will commit a Class B or Class A
                  felony;
                ▪ Defendant is in need of correctional treatment that
                  can be provided most effectively by the
                  defendant’s commitment to a correctional
                  institution;
                ▪ probation, probation with an alternative sentencing
                  plan, or conditional discharge would unduly
                  depreciate the seriousness of the Defendant’s
                  crime[.]




                                         -6-
             Carter argues that the trial court’s written findings were insufficient to

rebut the presumption of probation required by KRS 218A.1415(2)(d). However,

in Commonwealth v. Gilmore, 587 S.W.3d 627 (Ky. 2019), the Kentucky Supreme

Court held that a trial court’s oral findings may be sufficient to satisfy its statutory

obligations to make findings supporting its decision to revoke probation under

KRS 439.3106(1). Id. at 630. And in several recent unpublished opinions, this

Court has likewise held that a trial court’s oral and written findings may be

considered in support of a written order denying probation under KRS

218A.1415(2)(d). See Tabor v. Commonwealth, No. 2019-CA-000773-MR, 2020
WL 1074596, at *4 (Ky. App. Mar. 6, 2020); and Baldwin v. Commonwealth, No.

2017-CA-000804-MR, 2019 WL 645920, at *6 (Ky. App. Feb. 15, 2019). Based

on this authority, we may consider the trial court’s oral findings as a basis to

support its decision to deny probation to Carter in this case.

             At the sentencing hearing, the trial court noted that Carter had accrued

additional charges while on bond in the current case. The evidence at trial and the

presentence investigation (PSI) report also noted Carter had his probation revoked

on several prior occasions. The trial court’s written findings are consistent with its

oral statements and the evidence presented. Under the circumstances, we find

substantial evidence to support the trial court’s findings overcoming the




                                           -7-
presumption of probation. Therefore, we find no error or abuse of discretion in

this case.

             Accordingly, we affirm the judgment of conviction and sentence of

the Taylor Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE:

Molly Mattingly                         Daniel Cameron
Frankfort, Kentucky                     Attorney General of Kentucky

                                        Robert Baldridge
                                        Assistant Attorney General
                                        Frankfort, Kentucky




                                        -8-